Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
December 29, 2011, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Holding”), and Ronald A. LaBorde, a person of the age of majority
(“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain
Employment Agreement dated as of November 1, 2011 (the “Original Agreement”);
and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Capitalized Terms. Capitalized terms used but undefined herein shall have
the meanings assigned to them in the Original Agreement.

 

  3. Amendment to the Recitals to the Original Agreement. Effective as of
January 1, 2012, the first clause of the Recitals to the Original Agreement is
hereby amended and restated in its entirety as follows:

WHEREAS, the Company and Holding desire to employ Executive as the Company’s
President (and, effective as of January 1, 2012, as the Company’s President and
Chief Financial Officer), and Executive desires to accept such employment,
pursuant to the terms and conditions of this Agreement;

 

  4. Amendment to Section 4(a) of Original Agreement. Effective as of January 1,
2012, Section 4(a) of the Original Agreement is hereby amended and restated in
its entirety, as follows:

Section 4. Title, Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as President and Chief Financial Officer of
the Company. Executive shall have and perform such duties, responsibilities, and
authorities as are customary for the President and for the Chief Financial
Officer of corporations of similar size and businesses as the Company as they
may exist from time to time and as are consistent with such positions and
status. Executive shall devote all of his business time and attention (except
for periods of vacation or absence due to illness and other activities permitted
pursuant to Section 4(b)) and his best efforts, abilities, experience and talent
to the position of President and Chief Financial Officer and for the Company’s
businesses.



--------------------------------------------------------------------------------

  5. Amendment to Section 4(d) of Original Agreement. Effective as of January 1,
2012, Section 4(d) of the Original Agreement is hereby amended and restated in
its entirety, as follows:

(d) Rank of Executive Within Company. As President and Chief Financial Officer
of the Company, Executive shall report directly to the Chief Executive Officer
of the Company or as the Board of Directors of the Company (the “Board”) may
otherwise direct.

 

  6. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect.

 

  7. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

  8. Counterparts. This Amendment may be executed in two or more counterparts.

 

  9. Captions. The captions contained in this Amendment are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Amendment.

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:  

/S/ William F. Borne

  William F. Borne   Chief Executive Officer

 

AMEDISYS HOLDING, L.L.C. By:  

/S/ William F. Borne

  William F. Borne   President

 

EXECUTIVE

/S/ Ronald A. LaBorde

Ronald A. LaBorde

 

2